DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/22 has been entered. 
Response to Amendment
	The Examiner acknowledges the remarks and amendments filed on 1/18/22. Claims 1, 10, 14, and 22 have been amended. Claims 14, 15, and 17-20 are withdrawn. Claims 12 and 16 are canceled. Claims 1-11, 13, 21, and 22 are pending rejection below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney USPN_5209968 in view of Wright USPA_20160340916_A1.
1.	Regarding Claims 1 and 7, Sweeney teaches a composite structure having respective upper and lower surfaces (Figure 1, 10 and 14; and Abstract). The outer covers or layers 14 form the interior and exterior surfaces of the panel; as can be seen in Figure 1, the composite has upper surface 14, and an opposite lower surface. The composite structure comprising: a fiber matrix; and a water-activated setting material, wherein the fiber matrix is impregnated with the water-activated setting material (Figure 2, 28 and 30; and col 2 In 41-44). The core and outer layer or layers are made with the same cementitious slurry and are co-formed and cured monolithically to create the composite structural material (col 3 In 33-52). Furthermore, the outer cover or layer 14 includes a three-dimensional web of non-woven fabric 26 which includes non-woven fibers 28 with a cementitious slurry binder 30 intimately surrounding and connecting the fibers 28 when the cementitious slurry binder is cured. The cementitious slurry binder 24 in the core and the cementitious slurry binder 30 in the outer layer or cover are the same and the core and outer layer components are co formed and monolithically cured 
2.	However, Sweeney does not disclose the claimed scrim.

4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the composite structure, of Sweeny, by enveloping it with the backing, of Wright. One of ordinary skill in the art would have been motivated in doing so in order to obtain dimensional stability and adequate flexural and impact resistance properties.
5.	Regarding Claims 2 and 3, Sweeney in view of Wright suggests the composite structure has an uncompressed thickness between two millimeters and twenty millimeters (Sweeney: Figure 1, 14; and Figure 2, 28 and 30; and col 4 In 21-25) the composite panel was demolded and the resulting 8'x4'x2 1/2' thick panel weighed approximately 7 pounds per sq. ft. The core is approximately 1' thick and each outer layer is approximately 3/8' thick. In col 3 In 33-37, the outer cover or layer 14 includes a three-dimensional web of non-woven fabric 26 which includes non-woven fibers 28 (corresponds to instant Claim 3’s limitation) with a cementitious slurry binder 30 intimately surrounding and connecting the fibers 28 when the cementitious slurry binder is cured; Corresponding outer layer 14 has a thickness directly after molding of 3/8 inches, which is equivalent to (3/8)*25.4 or approximately 9.5 millimeters.

7.	Regarding Claim 9, although Sweeney in view of Wright does not teach this explicitly, it would have been obvious to one of ordinary skill in the art to test for the various properties of the composite structure, for example to test for the deformability and/or compressibility of the composite, using an appropriate method, by routine experimentation, in order to determine the maximum amount of deformation of the composite that is possible.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney USPN_5209968 in view of Wright USPA_20160340916_A1, as applied to Claim 3, and further in view of McGuire USPA_20060063458_A1.
8.	Regarding Claim 4, Sweeney in view of Wright does not disclose the claimed denier.
9.	However, McGuire does teach a nonwoven fabric, comprising a nonwoven batt within a binder resin, and having a denier per filament between 4 and
25, wherein the fabric comprises an open pattern, a plurality of void areas, which advantageously creates high loft (Abstract). McGuire further discloses using a denier that is from about 15 to about 25 dpf (Claim 9), that results in high loft of non-woven fabrics, product resiliency, and tensile strength; and para [0009). 
.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney USPN_5209968 in view of Wright USPA_20160340916_A1, as applied to Claim 3, and further in view of Emirze USPA_20090117804_A1.
11.	Regarding Claim 5, Sweeney in view of Wright does not disclose the claimed velour pattern.
12.	However, Emirze does teach a velour needle-punched nonwoven material, which may be used for applications such as interior lining, carpeting, or tiles, and which may have several advantageous properties including resistance to abrasion, recovery
ability, and a fluffy texture (Abstract); wherein a velour needle-punched nonwoven material has excellent mechanical properties, it is also particularly compatible with ...
applications as a textile lining; and para [0009). It was found that with a velour needle punched nonwoven material of the type described above a very high resistance to abrasion can be achieved, even without the use of an additional chemical binding agent; and para [0009, 0012].
13.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the fabric, of Sweeney in view of Wright, by using a velour pattern, of Emirze. One of ordinary skill in the art would have been motivated in doing so in order to obtain abrasion resistance.
s 6 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney USPN_5209968 in view of Wright USPA_20160340916_A1, as applied to Claim 3, and further in view of Linden USPA_20100212690_A1.
14.	Regarding Claims 6 and 21, Sweeney in view of Wright does not disclose the claimed type of fabric matrix.
15.	Linden discloses a composite foam pad to be used with a floor cleaning device, which comprises a non-woven fabric and a melamine sponge, which is advantageously able to remove dirt and scuff marks from floors (Figure 1, 10; and Figure 2, 40 and 44; and Abstract).
16.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the fabric, of Sweeney in view of Wright, by coupling it with a melamine sponge, of Linden. One of ordinary skill in the art would have been motivated in doing so in order to obtain a product that can also remove scuffs and dirt from its floors.
Claims 10, 11, 13, and 22, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney USPN_5209968 in view of Wright USPA_20160340916_A1, as applied to Claim 1, and further in view of Young USPN_6129967.
17.	Regarding Claims 10 and 11, Sweeney does not disclose the claimed ceramic tile.
18.	Young discloses use of ceramic tiles (Title) and states that such tiles are known to be directly bonded to cement or supporting substrates (corresponding to claimed composite)  (column 1, lines 26-30).

20.	Regarding Claim 13, the Examiner respectfully submits that it is well-known in the art to use hotmelt glue adhesives for bonding such layers. Applicants have not indicated any surprising or unexpected properties that results specifically from the use of the claimed glue.
Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicants state: “The Office Action confirms that Sweeney fails to disclose a scrim as required by the claims. Office Action, page 5. In order to cure this deficiency, the Office Action turns to Wright, which allegedly discloses a scrim as recited in the claims. More particularly, the Office Action states that Wright discloses a flooring product that comprises use of a backing to contain fiber matrixes and cement (which allegedly correspond to fibers and setting material). The Office Action further states that Wright discloses that its invention provides dimensional stability and adequate flexural and impact resistance properties. However, Applicant submits that Wright fails to teach or suggest a scrim that circumferentially surrounds a fiber matrix as required by the claims. Instead, Wright discloses a backing that is one of a series of vertically stacked layers as disclosed in Wright. Even assuming the backing disclosed by Wright could be considered a scrim, there is no teaching in Wright of a backing that circumferentially surrounds a fiber matrix.”
The Examiner respectfully submits that as can be gleaned from Figure 2, Wright discloses an embodiment where the backing can be both above and below the fiberglass, thus essentially circumferentially enveloping it (see Figure 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        March 10, 2022